COURT OF APPEALS FOR THE
                           FIRST DISTRICT OF TEXAS AT HOUSTON

                                          ORDER

Appellate case name:        Eileen Dolgener v. Steven Dolgener

Appellate case number:      01-17-00490-CV

Trial court case number:    2008-49730

Trial court:                246th District Court of Harris County

      Appellant, Eileen Dolgener, has filed a notice of appeal of the trial court’s June 2,
2017 order in a suit to modify the parent-child relationship. And, we abated the appeal
pending resolution of modification proceedings in the trial court. Appellant has filed a
motion, requesting that William M. Thursland be allowed to withdraw as her counsel and
Katy Gardner be substituted as counsel on appeal. We reinstate the appeal on the
Court’s active docket and grant the motion.
        The Clerk of this Court is directed to note William Thursland’s withdrawal as
counsel for appellant and substitute Katy Gardner as counsel for appellant on the docket
of this Court.
       It is so ORDERED.

Judge’s signature: /s/ Julie Countiss
                    Acting individually      Acting for the Court

Date: __February 26, 2019___